Exhibit 10.1

NOTE PURCHASE AGREEMENT

 

Dated as of March 21, 2007

Between

CELLU TISSUE HOLDINGS, INC.
Issuer of the Notes

and

WINGATE CAPITAL LTD.
Purchaser

--------------------------------------------------------------------------------

 

 

$20,255,572 AGGREGATE PRINCIPAL AMOUNT
OF 9 3/4% SENIOR SECURED NOTES
DUE 2010


--------------------------------------------------------------------------------


NOTE PURCHASE AGREEMENT

This NOTE PURCHASE AGREEMENT is dated as of March 21, 2007 by and between Cellu
Tissue Holdings, Inc. (the “Company”) and Wingate Capital Ltd. (the
“Purchaser”).

RECITALS

WHEREAS, the Company and certain of its Subsidiaries have entered into an
Indenture dated as of March 12, 2004 with The Bank of New York as Trustee (as
supplemented and in effect on the date hereof, the “Indenture”), relating to its
9 3/4% Senior Secured Notes due 2010 (the “Senior Secured Notes”) pursuant to
which the Company is authorized to issue additional Senior Secured Notes subject
to the terms and conditions specified in the Indenture.

WHEREAS, the Company desires to issue pursuant to the Indenture and sell to the
Purchaser, and the Purchaser has agreed to purchase, subject to the terms and
conditions herein, $20,255,572 aggregate principal amount of Senior Secured
Notes (the “Notes”).

WHEREAS, the Company will use the proceeds of the issuance and sale of the Notes
to provide a portion of the financing for the acquisition by the Company of the
stock of CityForest Corporation (the “Acquisition”).

AGREEMENT

In consideration of the foregoing, and the representations, warranties,
covenants and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1.          CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED AND NOT OTHERWISE
DEFINED IN THIS AGREEMENT ARE DEFINED IN APPENDIX I.


ARTICLE 2
PURCHASE AND SALE OF THE NOTES


2.1.          PURCHASE AND SALE OF NOTES.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND ON THE BASIS OF THE REPRESENTATIONS AND WARRANTIES SET
FORTH HEREIN, THE COMPANY HEREBY AGREES TO ISSUE AND TO SELL TO THE PURCHASER,
AND BY ITS ACCEPTANCE HEREOF THE PURCHASER AGREES TO PURCHASE FROM THE COMPANY
AT THE CLOSING, $20,255,572 AGGREGATE PRINCIPAL AMOUNT OF THE NOTES FOR THE
PURCHASE PRICE OF $20,000,007, WHICH IS EQUAL TO 98.7383% OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES.


2.2.          CLOSING.  THE PURCHASE AND SALE OF THE NOTES PURSUANT TO SECTION
2.1 SHALL OCCUR AT A CLOSING (THE “CLOSING”) TO BE HELD ON MARCH 21, 2007 AT
10:00 A.M. (BOSTON TIME), AT THE OFFICES OF ROPES & GRAY LLP, ONE INTERNATIONAL
PLACE, BOSTON, MA 02110, OR AT SUCH OTHER DATE, TIME AND/OR LOCATION AS MAY BE
AGREED UPON BY THE PARTIES HERETO.


2.3.          DELIVERY OF NOTES.  NOTES WILL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT A.  THE COMPANY WILL DELIVER THE NOTES TO THE PURCHASER, AGAINST PAYMENT
BY OR ON BEHALF OF THE PURCHASER OF THE PURCHASE PRICE THEREFOR BY WIRE TRANSFER
OF FEDERAL (SAME DAY) FUNDS TO JPMORGAN/CHASE BANK, NEW YORK, NEW YORK, ABA
#021000021, ACCOUNT NAME: CELLU TISSUE CORP., ACCOUNT #114-733805.


--------------------------------------------------------------------------------



2.4.          USE OF PROCEEDS.  THE PROCEEDS OF THE SALE BY THE COMPANY OF THE
NOTES HEREUNDER SHALL BE USED TO PROVIDE A PORTION OF THE FINANCING FOR THE
ACQUISITION.


ARTICLE 3
TERMS OF THE NOTES


3.1.          NOTES UNDER INDENTURE.  THE NOTES SHALL BE ISSUED UNDER THE
INDENTURE AND SHALL BE SUBJECT TO ALL THE TERMS AND CONDITIONS THEREOF AND
ENTITLED TO ALL THE BENEFITS THEREOF.


3.2.          CUSIP.  THE PURCHASER UNDERSTANDS THAT BECAUSE THE NOTES ARE
ISSUED AT A DISCOUNT THE NOTES WILL HAVE A CUSIP NUMBER THROUGH THE MATURITY OF
THE NOTES WHICH IS DIFFERENT FROM THE CUSIP NUMBER OF THE SENIOR SECURED NOTES
PREVIOUSLY ISSUED UNDER THE INDENTURE.  THE PURCHASER FURTHER UNDERSTANDS THAT
THE NOTES WILL NOT EITHER NOW OR IN THE FUTURE BE ENTITLED TO SHARE THE SAME
CUSIP NUMBER AS THE NOTES PREVIOUSLY ISSUED UNDER THE INDENTURE.


3.3.          NO REGISTRATION RIGHTS.  THE PURCHASER UNDERSTANDS AND AGREES THAT
THE COMPANY IS AND WILL BE UNDER NO OBLIGATION TO EFFECT ANY REGISTRATION OF THE
NOTES UNDER THE SECURITIES ACT.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to and for the benefit of the Company
that:


4.1.          LEGAL CAPACITY; DUE AUTHORIZATION.  THE PURCHASER HAS FULL LEGAL
CAPACITY, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
PERFORM ITS OBLIGATIONS HEREUNDER.  THIS  AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE PURCHASER AND IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE PURCHASER ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH
ITS TERMS SUBJECT TO BANKRUPTCY AND GENERAL PRINCIPLES OF EQUITY.


4.2.          RESTRICTIONS ON TRANSFER.  THE PURCHASER HAS BEEN ADVISED THAT THE
NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES
LAWS AND CANNOT BE RESOLD UNLESS REGISTERED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE, AND THAT ACCORDINGLY THE NOTES MAY HAVE TO BE HELD BY
THE PURCHASER FOR AN INDEFINITE PERIOD OF TIME.  THE PURCHASER IS PURCHASING THE
NOTES FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION
WITH, THE DISTRIBUTION THEREOF; PROVIDED, HOWEVER, THAT SUBJECT TO COMPLIANCE
WITH THE RESTRICTIONS CONTAINED OR REFERRED TO IN THE INDENTURE, THE NOTES AND
THIS AGREEMENT, THE DISPOSITION OF SUCH PURCHASER’S PROPERTY SHALL AT ALL TIMES
BE AND REMAIN UNDER ITS SOLE DISCRETION AND CONTROL.  THE PURCHASER ACKNOWLEDGES
AND AGREES THAT EACH NOTE WILL BEAR A LEGEND (OR A SUBSTANTIALLY SIMILAR
INDICATION) INDICATING THAT THE NOTES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED
FOR SALE OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION FROM REGISTRATION THEREUNDER, IN ADDITION TO ANY OTHER LEGENDS
REQUIRED BY APPLICABLE STATE BLUE SKY LAWS.


4.3.          ACCREDITED INVESTOR, ETC.  THE PURCHASER HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF ITS INVESTMENT IN THE NOTES, IS ABLE TO INCUR A COMPLETE
LOSS OF SUCH INVESTMENT AND TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.  SUCH PURCHASER HAS BEEN GIVEN ACCESS TO ALL
INFORMATION WITH RESPECT TO THE COMPANY REQUESTED BY THE PURCHASER AND HAS HAD
ACCESS TO, AND ADEQUATE OPPORTUNITY TO ASK QUESTIONS OF AND REQUEST ADDITIONAL
INFORMATION FROM, OFFICERS AND REPRESENTATIVES OF THE COMPANY CONCERNING THE
COMPANY’S BUSINESS, OPERATIONS AND FINANCIAL CONDITION.  SUCH PURCHASER (I) IS
AN “ACCREDITED INVESTOR” AS

2


--------------------------------------------------------------------------------



THAT TERM IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT AND (II) HAS BEEN
REPRESENTED BY COUNSEL IN THE PURCHASE OF THE NOTES AND HAS BEEN ADVISED WITH
RESPECT TO THE RESTRICTIONS IMPOSED BY STATE AND FEDERAL SECURITIES LAWS WITH
RESPECT TO THE DISPOSITION OF THE NOTES.


4.4.          INDEPENDENT DECISION.  THE PURCHASER HAS INDEPENDENTLY AND WITHOUT
RELIANCE ON THE COMPANY, AND BASED ON SUCH INFORMATION AS THE PURCHASER HAS
DEEMED APPROPRIATE, MADE ITS OWN ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTION CONTEMPLATED HEREBY, EXCEPT THAT THE PURCHASER HAS
RELIED UPON THE COMPANY’S EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS MADE
HEREIN.  THE PURCHASER ACKNOWLEDGES THAT THE COMPANY HAS NOT GIVEN THE PURCHASER
ANY INVESTMENT ADVICE, CREDIT INFORMATION OR OPINION ON WHETHER THE PURCHASE OF
THE NOTES IS A PRUDENT INVESTMENT DECISION.


4.5.          BROKERAGE FEES, ETC.  THE PURCHASER REPRESENTS AND WARRANTS TO THE
COMPANY THAT NO BROKER’S, FINDER’S OR PLACEMENT FEE OR COMMISSION WILL BE
PAYABLE TO ANY PERSON ALLEGED TO HAVE BEEN RETAINED BY THE PURCHASER WITH
RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

In order to induce the Purchaser to enter into this Agreement and to purchase
the Notes hereunder, the Company represents and warrants for the benefit of the
Purchaser that, as of the Closing Date (unless otherwise stated, both before and
after giving effect to the issuance of the Notes):


5.1.          ORGANIZATION, GOOD STANDING AND QUALIFICATION.  THE COMPANY IS A
CORPORATION, DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
DELAWARE AND HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS
NOW CONDUCTED.  THE COMPANY IS DULY QUALIFIED AS A FOREIGN ENTITY AND IN GOOD
STANDING IN ALL STATES OR OTHER JURISDICTIONS WHERE THE NATURE AND EXTENT OF THE
BUSINESS TRANSACTED BY IT OR THE OWNERSHIP OF ASSETS MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN WHICH THE FAILURE TO SO QUALIFY
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
CERTIFIED COPIES OF THE GOVERNING DOCUMENTS OF THE COMPANY HAVE BEEN DELIVERED
TO THE PURCHASER AND SUCH COPIES OF THE GOVERNING DOCUMENTS ARE CORRECT AND
COMPLETE.


5.2.          AUTHORIZATION.  THE COMPANY HAS TAKEN ALL NECESSARY CORPORATE
ACTION TO AUTHORIZE THE  EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE NOTES
AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THIS AGREEMENT
CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS SUBJECT TO BANKRUPTCY LAWS AND GENERAL PRINCIPLES
OF EQUITY.


5.3.          VALID ISSUANCE OF THE NOTES.  THE NOTES, WHEN ISSUED, SOLD AND
DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF FOR THE CONSIDERATION EXPRESSED
HEREIN, WILL BE DULY AND VALIDLY AUTHORIZED AND ISSUED, FULLY PAID, FREE OF
RESTRICTIONS ON TRANSFER, OTHER THAN RESTRICTIONS CONTAINED OR REFERRED TO IN
THE INDENTURE, THE NOTES OR THIS AGREEMENT AND ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS SUBJECT TO BANKRUPTCY LAWS AND GENERAL PRINCIPLES OF EQUITY.  BASED
IN PART UPON THE REPRESENTATIONS OF THE PURCHASER IN ARTICLE 4 OF THIS
AGREEMENT, THE NOTES WILL BE ISSUED IN COMPLIANCE WITH ALL APPLICABLE UNITED
STATES SECURITIES LAWS.


5.4.          FINANCIAL STATEMENTS AND OTHER INFORMATION.


5.4.1.         THE COMPANY HAS PREVIOUSLY FURNISHED TO THE PURCHASER COPIES OF
THE FOLLOWING:  (I) THE COMPANY’S FILING ON FORM 10-K FOR THE FISCAL YEAR ENDED
FEBRUARY 28, 2006; (II) THE COMPANY’S FILINGS ON FORM 10-Q FOR THE FISCAL
QUARTERS ENDED MAY 25, 2006, AUGUST 24, 2006 AND NOVEMBER 23, 2006; AND (III)
THE COMPANY’S FILINGS ON FORM 8-K DATED JANUARY 5, 2006,

3


--------------------------------------------------------------------------------



MARCH 30, 2006, MAY 9, 2006, JUNE 5, 2006, JUNE 16, 2006, JULY 7, 2006, OCTOBER
4, 2006, OCTOBER 5, 2006 AND JANUARY 5, 2007 (THE “COMPANY SEC DOCUMENTS”).


5.4.2.         AS OF THE TIME IT WAS FILED WITH THE SEC (OR, IF AMENDED OR
SUPERSEDED BY A FILING PRIOR TO THE DATE OF THIS AGREEMENT, THEN ON THE DATE OF
SUCH FILING):  (I) EACH OF THE COMPANY SEC DOCUMENTS COMPLIED IN ALL MATERIAL
RESPECTS WITH SUCH REQUIREMENTS OF THE SECURITIES ACT OR THE EXCHANGE ACT AS
WERE APPLICABLE THERETO; AND (II) NONE OF THE COMPANY SEC DOCUMENTS CONTAINED
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


5.4.3.         THE FINANCIAL STATEMENTS (INCLUDING ANY RELATED NOTES) CONTAINED
IN THE COMPANY SEC DOCUMENTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE
RESPECTIVE DATES THEREOF AND THE CONSOLIDATED RESULTS OF OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES FOR THE PERIODS COVERED THEREBY IN ACCORDANCE WITH
GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS COVERED (EXCEPT AS MAY
BE INDICATED IN THE NOTES TO SUCH FINANCIAL STATEMENTS OR, IN THE CASE OF
UNAUDITED STATEMENTS, AS PERMITTED BY FORM 10-Q OF THE SEC, AND EXCEPT THAT
UNAUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN FOOTNOTES AND ARE SUBJECT TO
YEAR-END ADJUSTMENTS).


5.4.4.         AS OF THE DATE OF THIS AGREEMENT, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS ANY LIABILITIES OF THE TYPE REQUIRED TO BE DISCLOSED IN THE
LIABILITIES COLUMN OF A BALANCE SHEET PREPARED IN ACCORDANCE WITH GAAP, EXCEPT
FOR:  (I) LIABILITIES DISCLOSED IN THE FINANCIAL STATEMENTS (INCLUDING ANY
RELATED NOTES) CONTAINED IN THE COMPANY SEC DOCUMENTS; (II) LIABILITIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE INCLUDED IN THE FINANCIAL
STATEMENTS OF THE COMPANY SEC DOCUMENTS; AND (III) LIABILITIES THAT ARE NOT
MATERIAL IN THE AGGREGATE TO THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS.


5.4.5.         THE INFORMATION WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES
CONTAINED IN THE PRIVATE PLACEMENT MEMORANDUM DATED JANUARY, 2007 RELATING TO
$20,000,000 SENIOR UNSECURED SUBORDINATED NOTES (THE “SUBORDINATED NOTES”) OF
THE COMPANY DUE 2012 (THE “PLACEMENT MEMORANDUM”) WHEN TAKEN AS A WHOLE WITH THE
COMPANY SEC DOCUMENTS DID NOT AS OF THE DATE THEREOF CONTAIN AN UNTRUE STATEMENT
OF MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE.  THE INFORMATION CONTAINED
IN THE PLACEMENT MEMORANDUM WITH RESPECT TO CITYFOREST CORPORATION WAS PREPARED
IN GOOD FAITH BY THE COMPANY BASED ON INFORMATION OBTAINED FROM CITYFOREST
CORPORATION.  NOTWITHSTANDING THE FOREGOING, NO REPRESENTATION REGARDING
PROJECTIONS OR FORWARD LOOKING STATEMENTS IS BEING MADE IN THIS SECTION 5.4.5
AND THE DISCLAIMERS AND CAUTIONARY STATEMENTS WITH RESPECT THERETO SET FORTH IN
THE PLACEMENT MEMORANDUM ARE INCORPORATED HEREIN BY REFERENCE.  THE COMPANY AND
THE PURCHASER AGREE THAT THE NOTES ARE BEING PURCHASED IN LIEU OF THE
SUBORDINATED NOTES AND THAT NO REPRESENTATION IS BEING MADE WITH RESPECT TO ANY
PORTION OF THE PLACEMENT MEMORANDUM TO THE EXTENT THAT THE INFORMATION IN THE
PLACEMENT MEMORANDUM IS AFFECTED BY THE ISSUANCE OF THE NOTES IN LIEU OF THE
SUBORDINATED NOTES.


5.5.          MATERIAL ADVERSE EFFECT.  SINCE SEPTEMBER 30, 2006 NO EVENT OR
CONDITION HAS OCCURRED WHICH AFFECTS THE COMPANY OR ITS SUBSIDIARIES WHICH HAS
HAD OR COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.6.          CONSENTS.  NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, QUALIFICATION, DESIGNATION, DECLARATION OR FILING WITH, ANY
FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY, OR ANY THIRD

4


--------------------------------------------------------------------------------



PARTY IN CONNECTION WITH ANY AGREEMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS PARTY, IS REQUIRED TO BE OBTAINED OR MADE BY THE COMPANY OR ANY
OF ITS  SUBSIDIARIES IN CONNECTION WITH THE ISSUANCE OF THE NOTES OTHER THAN
SUCH OF THE FOREGOING AS HAVE BEEN OR WILL BE OBTAINED PRIOR TO THE CLOSING OR
WHERE THE FAILURE TO OBTAIN THE CONSENT OF A THIRD PARTY WOULD NOT AFFECT THE
ABILITY OF THE COMPANY TO ENTER INTO THE AGREEMENT, TO ISSUE THE NOTES AND
PERFORM ITS OBLIGATIONS UNDER THE NOTES, AND WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT.


5.7.          LITIGATION.  EXCEPT AS DISCLOSED WITH THE COMPANY SEC DOCUMENTS,
THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR, TO THE
COMPANY’S KNOWLEDGE, CURRENTLY THREATENED THAT QUESTIONS THE VALIDITY OF THIS
AGREEMENT OR THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ENTER INTO
THIS AGREEMENT AND TO ISSUE THE NOTES OR THAT WOULD REASONABLY BE EXPECTED TO
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


5.8.          COMPLIANCE WITH OTHER INSTRUMENTS.    THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE ISSUANCE OF THE NOTES WILL NOT RESULT IN
THE VIOLATION OF ANY INSTRUMENT, JUDGMENT, ORDER, WRIT, DECREE OR CONTRACT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND OR, OF ANY PROVISION OF
FEDERAL OR STATE STATUTE, RULE OR REGULATION APPLICABLE TO IT OR BE IN CONFLICT
WITH OR CONSTITUTE, WITH OR WITHOUT THE PASSAGE OF TIME AND GIVING OF NOTICE,
EITHER A DEFAULT UNDER ANY SUCH PROVISION, INSTRUMENT, JUDGMENT, ORDER, WRIT,
DECREE OR CONTRACT OR AN EVENT WHICH RESULTS IN THE CREATION OF ANY LIEN, CHARGE
OR ENCUMBRANCE UPON ANY ASSETS OF THE COMPANY OR ANY OF ITS  SUBSIDIARIES,
EXCEPT FOR A VIOLATION, CONFLICT OR DEFAULT THAT DOES NOT AFFECT THE ABILITY OF
THE COMPANY TO ENTER INTO THIS AGREEMENT, TO ISSUE THE NOTES AND PERFORM ITS
OBLIGATION UNDER THE NOTES AND WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


5.9.          DELIVERY OF ACQUISITION DOCUMENTS.   THE COMPANY HAS DELIVERED TO
THE PURCHASER TRUE, ACCURATE AND COMPLETE COPIES OF EACH OF THE ACQUISITION
DOCUMENTS WHICH ARE THE ONLY AGREEMENTS OF THE COMPANY RELATING TO THE
ACQUISITION.


5.10.        NO GOVERNMENTAL APPROVAL NECESSARY.  ASSUMING THE TRUTH AND
ACCURACY OF THE PURCHASER’S REPRESENTATIONS SET FORTH IN ARTICLE 4 OF THIS
AGREEMENT, NO CONSENT BY, APPROVAL OF, GIVING OF NOTICE TO, REGISTRATION WITH,
OR TAKING OF ANY OTHER ACTION WITH RESPECT TO OR BY ANY FEDERAL, STATE, OR LOCAL
GOVERNMENTAL AUTHORITY OR ORGANIZATION IS REQUIRED FOR ANY OF THE COMPANY’S
EXECUTION, DELIVERY, OR PERFORMANCE OF THIS AGREEMENT OR THE ISSUANCE OF THE
NOTES.


5.11.        PRIVATE PLACEMENT.  ASSUMING THE TRUTH AND ACCURACY OF THE
PURCHASER’S REPRESENTATIONS SET FORTH IN ARTICLE 4 OF THIS AGREEMENT, THE OFFER,
SALE AND ISSUANCE OF THE NOTES AS CONTEMPLATED BY THIS AGREEMENT IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  NEITHER THE COMPANY NOR
ANY AUTHORIZED AGENT ACTING ON BEHALF OF IT WILL TAKE ANY ACTION HEREAFTER THAT
WOULD CAUSE THE LOSS OF SUCH EXEMPTION.


ARTICLE 6
CLOSING CONDITIONS

6.1           Purchaser’s Conditions.  The obligation of the Purchaser to
purchase and pay for the Notes provided for hereunder on the Closing Date is
subject to the satisfaction of the following conditions, each as of the Closing
Date:


6.1.1        REPRESENTATIONS AND WARRANTIES; NO DEFAULT.  AFTER GIVING EFFECT TO
THE ISSUANCE OF THE NOTES AND ACQUISITION ALL REPRESENTATIONS AND WARRANTIES OF
THE COMPANY CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, AND THERE SHALL EXIST NO CONTINUING DEFAULT OR EVENT OF
DEFAULT UNDER THE INDENTURE.

5


--------------------------------------------------------------------------------



6.1.2        DELIVERY OF DOCUMENTS.  THE PURCHASER SHALL HAVE RECEIVED THE
FOLLOWING ITEMS, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE PURCHASER AND, UNLESS OTHERWISE NOTED, DATED AS OF THE
CLOSING DATE:


6.1.2.1       RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZING
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND AUTHORIZING THE
ISSUANCE AND SALE OF THE NOTES CERTIFIED AS OF THE CLOSING DATE BY ITS SECRETARY
OR AN ASSISTANT SECRETARY AS BEING IN FULL FORCE AND EFFECT.


6.1.2.2       A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF THE STATE OF
DELAWARE, DATED AS OF A RECENT DATE PRIOR TO THE CLOSING DATE AND LISTING ALL
GOVERNING DOCUMENTS OF THE COMPANY ON FILE WITH SUCH SECRETARY, INCLUDING ANY
AMENDMENTS THERETO, AND COPIES OF ALL SUCH GOVERNING DOCUMENTS AND CERTIFYING
THAT THE COMPANY IS DULY ORGANIZED AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE.


6.1.2.3.      A CERTIFICATE OF THE COMPANY, SIGNED ON ITS BEHALF BY A DULY
AUTHORIZED OFFICER AND DATED THE CLOSING DATE, CERTIFYING AS TO (I) THE ABSENCE
OF ANY AMENDMENT TO THE GOVERNING DOCUMENTS OF THE COMPANY SINCE THE DATE OF THE
APPLICABLE SECRETARY OF STATE’S CERTIFICATE REFERRED TO IN SECTION 6.1.2.2, (II)
ITS BYLAWS AS IN EFFECT ON THE CLOSING DATE AND (III) THE COMPLETENESS AND
ACCURACY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AS OF
THE CLOSING DATE, INCLUDING THE ABSENCE OF ANY EVENT OCCURRING AND CONTINUING,
OR RESULTING FROM THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, THAT
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT UNDER THE INDENTURE.


6.1.2.4.      A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
COMPANY  CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE COMPANY
EXECUTING THIS AGREEMENT.


6.1.2.5.      A LEGAL OPINION OF ROPES & GRAY, LLP, COUNSEL FOR THE COMPANY,
ADDRESSED TO THE PURCHASER IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT B.


6.1.2.6.      A CERTIFICATE SIGNED BY A DULY AUTHORIZED OFFICER OF THE COMPANY
CERTIFYING THAT THE CONDITIONS SPECIFIED IN THIS SECTION 6 HAVE BEEN FULFILLED.


6.1.3.       ACQUISITION CLOSED.  THE ACQUISITION SHALL BE CONSUMMATED
SUBSTANTIALLY SIMULTANEOUSLY WITH THE CLOSING.

6.1.4.       Issues of Notes.  The Company shall have issued and delivered the
Notes to the Purchaser against payment therefor as contemplated by Section 2.3.

6.2.          Company Conditions.  The obligation of the Company to issue the
Notes on the Closing Date as provided herein is subject to the satisfaction of
the following conditions, each as of the Closing Date:

6.2.1.       Purchase Price.  The Purchaser shall have paid for the Notes as
provided in Section 2.3.

6.2.2.       Representations and Warranties.  The representations and warranties
of the Purchaser set forth in Article 4 shall be true and correct.

6.2.3.       Acquisition Closed.  The Acquisition shall be consummated
substantially simultaneously with the Closing.

6


--------------------------------------------------------------------------------



ARTICLE 7
RESTRICTIONS ON TRANSFER; LEGENDS


7.1.          ASSIGNMENTS.  AFTER THE CLOSING AND SUBJECT TO THE RESTRICTIONS
REFERRED TO IN SECTION 7.2, THE PURCHASER MAY SELL, ASSIGN, TRANSFER OR
NEGOTIATE ALL OR ANY PART OF THEIR NOTES.


7.2.          RESTRICTIVE NOTES LEGEND.  EACH NOTE SHALL BEAR LEGENDS IN
SUBSTANTIALLY THE FORMS CONTAINED IN EXHIBIT A AND SHALL BE SUBJECT TO THE
RESTRICTIONS ON TRANSFER CONTAINED IN THE INDENTURE FOR AS LONG AS SUCH
RESTRICTIONS SHALL BE APPLICABLE.


7.3.          OTHER NOTE LEGENDS.  EACH NOTE SHALL BEAR A LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM:

“THIS NOTE BEARS ORIGINAL ISSUE DISCOUNT.  UPON WRITTEN REQUEST TO CELLU TISSUE
HOLDINGS, INC. 1855 LOCKEWAY DRIVE, STE. 501, ALPHARETTA, GEORGIA 30004,
ATTENTION: CHIEF EXECUTIVE OFFICER, INFORMATION REGARDING THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY WILL BE MADE
AVAILABLE.”


ARTICLE 8
MISCELLANEOUS


8.1.          AMENDMENTS AND WAIVERS.  NO AMENDMENT, MODIFICATION, TERMINATION
OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, SHALL IN ANY EVENT BE EFFECTIVE
WITHOUT THE WRITTEN CONSENT OF THE PURCHASER  AND THE COMPANY.


8.2.          EXPENSES.  EACH OF THE COMPANY AND THE PURCHASER SHALL BEAR ITS
OWN EXPENSES INCURRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE ISSUANCE OF THE NOTES.


8.3.          NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN
OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT SHALL BE IN
WRITING AND DELIVERED PERSONALLY OR SENT VIA A NATIONALLY RECOGNIZED OVERNIGHT
COURIER.  SUCH NOTICES, DEMANDS AND OTHER COMMUNICATIONS WILL BE DELIVERED OR
SENT TO THE ADDRESS INDICATED BELOW:

If to the Company:

 

 

 

 

1855 Lockeway Drive, Ste. 501

 

Alpharetta, Georgia 30004

 

Attention: Chief Executive Officer

 

 

with a copy to:  

 

 

 

 

Ropes & Gray LLP

 

One International Place

 

Boston, Massachusetts 02110

 

Fax: (617) 951-7050

 

Attention: Lawrence D. Bragg III, Esq.

 

7


--------------------------------------------------------------------------------


 

If to Purchaser:

Wingate Capital, Ltd.

 

c/o Citadel Limited Partnership

 

131 South Dearborn

 

Chicago, IL 60603

 

Fax: (312) 267-7577

 

Attention: Tony Buchanon

 

 

with a copy to:  

Davis Polk Warwell

 

450 Lexington Avenue

 

New York, NY 10017

 

Fax: (212) 450-3126

 

Attention: Alan Dean

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.  Any
such communication shall be deemed to have been received when actually delivered
or refused.


8.4.          SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS.  ANY LIABILITY OF
THE COMPANY FOR ANY BREACH OF, OR INACCURACY IN, THE REPRESENTATIONS AND
WARRANTIES MADE BY IT HEREIN SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE SALE AND DELIVERY OF THE NOTES BUT SHALL EXPIRE ONE YEAR AFTER
THE DATE OF THE CLOSING.


8.5.          HEADING.  SECTION AND SUBSECTION HEADINGS IN THIS AGREEMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


8.6.          APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK.


8.7.          SUCCESSORS AND ASSIGNS; SUBSEQUENT HOLDERS.  THIS AGREEMENT SHALL
BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THE SUCCESSORS AND
ASSIGNS OF THE PURCHASER; PROVIDED, HOWEVER, THAT THE COMPANY’S RIGHTS 
HEREUNDER MAY NOT BE ASSIGNED WITHOUT THE WRITTEN CONSENT OF PURCHASER; AND
PROVIDED FURTHER, NO ASSIGNEE OF PURCHASER OF THE NOTES FROM THE PURCHASER SHALL
BE ENTITLED TO RELY ON THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED HEREIN.


8.8.          CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  ALL JUDICIAL
PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY NOTES MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT THE COMPANY ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT SUBJECT, HOWEVER, TO RIGHTS
OF APPEAL.  THE COMPANY HEREBY AGREES THAT SERVICE UPON IT IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 8.3 SHALL CONSTITUTE SUFFICIENT
NOTICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE  PURCHASER TO BRING
PROCEEDINGS AGAINST THE COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.


8.9.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES, TO THE
FULL EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT

8


--------------------------------------------------------------------------------



OF THIS AGREEMENT OR ANY OTHER DOCUMENT OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.


8.10.        COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND ANY AMENDMENTS,
WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS
TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT SHALL
BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF BY EACH OF THE
PARTIES HERETO, AND WHEN WRITTEN OR TELEPHONIC NOTIFICATION OF SUCH EXECUTION
AND AUTHORIZATION OF DELIVERY THEREOF HAS BEEN RECEIVED BY THE COMPANY AND THE
PURCHASER.


8.11.        USA PATRIOT ACT.  THE PURCHASER IS SUBJECT TO THE USA PATRIOT ACT
(TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”) AND
HEREBY NOTIFIES THE COMPANY THAT PURSUANT TO THE REQUIREMENTS OF THE ACT, IT MAY
BE REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE
COMPANY,  WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE COMPANY AND
OTHER INFORMATION THAT WILL ALLOW SUCH PURCHASER TO IDENTIFY THE COMPANY IN
ACCORDANCE WITH THE ACT.  THE COMPANY HEREBY AGREES TO PROVIDE ANY SUCH
INFORMATION UPON REQUEST, AND TO THE DISCLOSURE OF SUCH INFORMATION PURSUANT TO
THE REQUIREMENTS OF THE ACT AND NOTWITHSTANDING ANY OTHER PROVISION HEREOF.


8.12.        ENTIRETY.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AMONG THE
PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF.

[Remainder of Page Intentionally Left Blank.]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the respective duly authorized officers of the undersigned and by the
undersigned as of the date first written above.

COMPANY:

 

 

 

 

 

CELLU TISSUE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

 

Name:

Dianne M. Scheu

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

PURCHASER:

 

 

 

 

 

WINGATE CAPITAL LTD.

 

By:

Citadel Limited Partnership,

 

 

the Portfolio Manager

 

 

 

 

By:

Citadel Investment Group, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Matthew Hinerfeld

 

 

Name:

Matthew Hinerfeld

 

 

Title:

Managing Director and

 

 

 

Deputy General Counsel

 

 

Signature page to Note Purchase Agreement

 

 


--------------------------------------------------------------------------------


APPENDIX I

TO NOTE PURCHASE AGREEMENT

“Acquisition” has the meaning set forth in the Recitals to the Agreement.

“Acquisition Documents” means (i) the Merger Agreement among the Company, Cellu
City Acquisition Corporation, CityForest Corporation and Wayne Gullstad as the
Shareholders’ Representative dated February 26, 2007, (ii) the Shareholder
Support Agreement dated as of February 26, 2007 entered into by John L. Morrison
for the benefit of the Company, (iii) the Shareholder Support Agreement dated as
of February 26, 2007 entered into by Wayne Gullstad and Carol Gullstad for the
benefit of the Company, (iv) the Paying Agent Agreement among the Company, Cellu
City Acquisition Corporation, Wayne Gullstad in his capacity as the
Shareholders’ Representative and Wells Fargo Bank, N.A. as paying agent, dated
as of March 21, 2007 and (v) the Escrow Agreement among the Company, Cellu City
Acquisition Corporation, Wayne Gullstad in his capacity as the Shareholders’
Representative and Wells Fargo Bank, N.A. as escrow agent dated as of March 21,
2007.

 “Agreement” means the Note Purchase Agreement dated as of March 21, 2007 among
the Company and the Purchaser, as from time to time in effect, of which this
Appendix is a part.

“Closing” shall have the meaning set forth in Section 2.2 of the Agreement.

“Closing Date” means the date of the Closing on which the Notes are issued and
sold to the Purchaser pursuant to the Agreement.

“Company” shall have the meaning set forth in the preamble to the Agreement.

“Company SEC Filings” has the meaning set forth in Section 5.4.1 of the
Agreement.

“Exchange Act” means the United States Exchange Act of 1934, as amended (and
any  successor statute.)

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board and shall mean when referring to any
particular financial statement such principles as in effect on the date of such
financial statements.

“Governing Documents” means, with respect to any Person, such Person’s articles
and by-laws if a corporation, operating agreement, if a limited liability
company or unlimited liability company and limited partnership agreement and
certificate of limited partnership, if a limited partnership, and other similar
governing documents, with respect to any other entity.

“Governmental Authority” means any government, governmental department,
ministry, commission, board, bureau, agency or instrumentality of any
government, judicial, legislative or administrative body having jurisdiction
over the matter or matters in question.

“Indenture” has the meanings set forth in the Recitals to the Agreement.

 “Material Adverse Effect” means, since any specified date (or if no date is
specified, since September 30, 2006) or from the circumstances existing
immediately prior to the happening


--------------------------------------------------------------------------------


of any specified event, a material adverse change in the prospects, business,
assets or financial condition of the Company and its Subsidiaries on a
consolidated basis.

 “Notes” has the meaning set forth in the Recitals to the Agreement.

 “Person” means any entity, whether of natural or legal constitution, including
any present or future individual, corporation, partnership, joint venture,
limited liability company, unlimited liability company, trust, estate,
unincorporated organization, government or any agency or political subdivision
thereof.

 “Purchaser” has the meaning set forth in the preamble to the Agreement.

“Securities Act” means the United States Securities Act of 1933, as amended (and
any successor statute).

“SEC” means the Securities and Exchange Commission of the United States.

“Senior Secured Notes” has the meaning set forth in the Recitals to the
Agreement.

“Subsidiary” means any corporation, association or other business entity of
which more than 50% of the total ordinary voting power entitled to vote on the
election of directors, managers or trustees thereof (or persons performing
similar functions) is owned, directly or indirectly, by the Company.

 


--------------------------------------------------------------------------------


EXHIBIT A

[FORM OF FACE OF NOTE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.  THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS AN
INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. 
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

BY ITS ACQUISITION OF THIS SECURITY THE HOLDER HEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT EITHER (I) NO PORTION OF THE ASSETS USED BY SUCH
HOLDER TO ACQUIRE AND HOLD THIS SECURITY CONSTITUTES THE ASSETS OF AN EMPLOYEE
BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OF PLANS, INDIVIDUAL RETIREMENT
ACCOUNTS OR OTHER ARRANGEMENTS THAT ARE SUBJECT TO SECTION 4975 OF THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR PROVISIONS UNDER ANY
FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO
SUCH PROVISIONS OF ERISA OR

A-1


--------------------------------------------------------------------------------


THE CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF SUCH PLANS, ACCOUNTS OR ARRANGEMENTS, OR
(II) THE PURCHASE AND HOLDING OF THIS SECURITY WILL NOT CONSTITUTE A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR
A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR LAWS.

THIS NOTE BEARS ORIGINAL ISSUE DISCOUNT.  UPON WRITTEN REQUEST TO CELLU TISSUE
HOLDINGS, INC. 1855 LOCKEWAY DRIVE, STE. 501, ALPHARETTA, GEORGIA 30004,
ATTENTION: CHIEF EXECUTIVE OFFICER, INFORMATION REGARDING THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY WILL BE MADE
AVAILABLE.

No. [      ]

Principal Amount $20,255,572

 

CUSIP No. 151169 AE9

 

CELLU TISSUE HOLDINGS, INC.

93¤4% Senior Secured Note, Series A, due 2010

Cellu Tissue Holdings Inc., a Delaware corporation, promises to pay to Wingate
Capital Ltd., or its registered assigns, the principal sum of $20,255,572
Dollars on March 15, 2010.

Interest Payment Dates:  March 15 and September 15
Record Dates:  March 1 and September 1

Additional provisions of this Security are set forth on the other side of this
Security.

CELLU TISSUE HOLDINGS, INC.

 

 



By:

 

 

 

Name:

 

 

 

Title:

 

 

A-2


--------------------------------------------------------------------------------


TRUSTEE’S CERTIFICATE OF
  AUTHENTICATION

THE BANK OF NEW YORK TRUST

COMPANY, N.A.
as Trustee, certifies
that this is one of
the Securities referred
to in the Indenture.

By:

 

 

 

Authorized Signatory

Date:                     , 2007

 

A-3


--------------------------------------------------------------------------------


[FORM OF REVERSE SIDE OF NOTE]
CELLU TISSUE HOLDINGS, INC.

93¤4% Senior Secured Note, Series A, due 2010

1.                  Interest

Cellu Tissue Holdings Inc., a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at the rate per annum shown above.

The Company will pay interest semiannually on March 15 and September 15 of each
year commencing September 15, 2007.  Interest on the Securities will accrue from
the most recent date to which interest has been paid on the Securities or, if no
interest has been paid, from March 21, 2007.  The Company shall pay interest on
overdue principal, and on overdue premium or Additional Amounts, if any (plus
interest on such interest to the extent lawful), at the rate borne by the
Securities to the extent lawful.  Interest will be computed on the basis of a
360-day year of twelve 30-day months.

2.                  Method of Payment

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, or interest on any Security is due and payable,
the Company shall irrevocably deposit with the Trustee or the Paying Agent money
sufficient to pay such principal, premium, if any, Additional Amounts, if any,
and/or interest (including Additional Interest).  The Company will pay interest
(except Defaulted Interest) to the Persons who are registered Holders of
Securities at the close of business on the March 1 or September 1 next preceding
the interest payment date even if Securities are cancelled, repurchased or
redeemed after the record date and on or before the interest payment date. 
Holders must surrender Securities to a Paying Agent to collect principal
payments.  The Company will pay principal, premium, if any, and interest in
money of the United States that at the time of payment is legal tender for
payment of public and private debts. The Company will make all payments in
respect of a Definitive Security (including principal, premium, if any, and
interest) by mailing a check to the registered address of each Holder thereof;
provided, however, that payments on the Securities may also be made, in the case
of a Holder of at least $1,000,000 aggregate principal amount of Securities, by
wire transfer to a U.S. dollar account maintained by the payee with a bank in
the United States if such Holder elects payment by wire transfer by giving
written notice to the Trustee or the Paying Agent to such effect designating
such account no later than 15 days immediately preceding the relevant due date
for payment (or such other date as the Trustee may accept in its discretion).

3.                  Paying Agent and Registrar

Initially, The Bank of New York Trust Company, N.A. (the “Trustee”) will act as
Trustee, Paying Agent and Registrar.  The Company may appoint and change any
Paying Agent, Registrar or co-registrar without notice to any Securityholder. 
The Company or any of its

A-4


--------------------------------------------------------------------------------


domestically organized, wholly owned Subsidiaries may act as Paying Agent,
Registrar or co-registrar.

4.                  Indenture

The Company issued the Securities under an Indenture dated as of March 12, 2004
(as it may be amended or supplemented from time to time in accordance with the
terms thereof, the “Indenture”), among the Company, the Subsidiary Guarantors
and the Trustee.  The terms of the Securities include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of
the Indenture (the “Act”).  Capitalized terms used herein and not defined herein
have the meanings ascribed thereto in the Indenture.  The Securities are subject
to all terms and provisions of the Indenture, and Securityholders are referred
to the Indenture and the Act for a statement of those terms.

The Securities are secured senior obligations of the Company.  The aggregate
principal amount of Securities that may be authenticated and delivered under the
Indenture is unlimited, provided that the Net Cash Proceeds from any issuance of
Additional Securities are invested in Additional Assets in accordance with the
Indenture.  This Security is one of the 9¾% Senior Secured Notes, Series A, due
2010 referred to in the Indenture.  The Securities include (i) $162,000,000
aggregate principal amount of the Company’s 9¾% Senior Secured Notes, Series A,
due 2010 issued under the Indenture on March 12, 2004 (herein called “Initial
Securities”), (ii) $20,255,572 aggregate principal amount of the Company’s 9¾%
Senior Secured Notes, Series A, due 2010 issued under the Indenture on March
    , 2007 (the “2007 Notes”), (iii) if and when issued, additional 9¾% Senior
Secured Notes, Series A, due 2010 or 9¾% Senior Secured Notes, Series B, due
2010 of the Company that may be issued from time to time under the Indenture
subsequent to March 12, 2004 (together, with the 2007 Notes, herein called
“Additional Securities”) as provided in Section 2.1(a) of the Indenture and
(iv) if and when issued, the Company’s 9¾% Senior Secured Notes, Series B, due
2010 that may be issued from time to time under the Indenture in exchange for
Initial Securities or Additional Securities in an offer registered under the
Securities Act as provided in any registration rights agreements (herein called
“Exchange Securities”).  The Initial Securities, Additional Securities and
Exchange Securities are treated as a single class of securities under the
Indenture and shall be secured by first and second priority Liens and security
interests, subject to Permitted Liens, in the Collateral.  The Indenture imposes
certain limitations on the incurrence of indebtedness, the making of restricted
payments, the sale of assets and subsidiary stock, the incurrence of certain
liens, sale-leaseback transactions, the sale of capital stock of restricted
subsidiaries, the making of payments for consents, the entering into of
agreements that restrict distribution from restricted subsidiaries and the
consummation of mergers and consolidations.  The Indenture also imposes
requirements with respect to the provision of financial information and the
provision of guarantees of the Securities by certain subsidiaries.

To guarantee the due and punctual payment of the principal, premium, if any, and
interest (including post-filing or post-petition interest) on the Securities and
all other amounts payable by the Company under the Indenture, the Securities,
the Collateral Documents and the Intercreditor Agreement when and as the same
shall be due and payable, whether at maturity, by acceleration or otherwise,
according to the terms of the Securities and the Indenture, the

A-5


--------------------------------------------------------------------------------


Subsidiary Guarantors have unconditionally guaranteed (and future guarantors,
together with the Subsidiary Guarantors, will unconditionally Guarantee),
jointly and severally, such obligations on a senior, secured basis pursuant to
the terms of the Indenture.

5.                  Redemption

Except as set forth below, the Securities will not be redeemable at the option
of the Company prior to March 15, 2007.  On and after such date, the Securities
will be redeemable, at the Company’s option, in whole or in part, at any time
upon not less than 30 nor more than 60 days prior notice mailed by first-class
mail to each Holder’s registered address, at the following redemption prices
(expressed in percentages of principal amount), plus accrued and unpaid interest
(including Additional Interest) to the applicable redemption date (subject to
the right of Holders of record on the relevant record date to receive interest
due on the relevant interest payment date):

If redeemed during the 12-month period commencing on March 15 of the years set
forth below:

Period

 

Redemption Price

 

2007

 

107.313

%

2008

 

103.656

%

2009 and thereafter

 

100.000

%

 

In addition, at any time and from time to time prior to March 15, 2007, the
Company may redeem in the aggregate up to 35% of the original principal amount
of the Securities with the Net Cash Proceeds of one or more Public Equity
Offerings by the Company or with the Net Cash Proceeds of one or more Public
Equity Offerings by Holdings that are contributed to the Company as common
equity capital at a redemption price (expressed as a percentage of principal
amount) of 109.750% of the principal amount thereof, plus accrued and unpaid
interest (including Additional Interest), if any, to the redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date); provided, that:

(1)           there is a Public Market at the time of such redemption;

(2)           at least 65% of the original principal amount of the Securities
must remain outstanding after each such redemption; and

(3)           each such redemption occurs within 60 days of the date of closing
of such Public Equity Offering.

If the optional redemption date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest
(including Additional Interest), if any, will be paid on the optional redemption
date to the Person in whose name the

A-6


--------------------------------------------------------------------------------


Security is registered at the close of business on such record date, and no
additional interest will be payable to Holders whose Securities will be subject
to redemption by the Company.

In the case of any partial redemption, selection of the Securities for
redemption will be made by the Trustee in compliance with the requirements of
the principal national securities exchange, if any, on which the Securities are
listed or, if the Securities are not listed, then on a pro rata basis, by lot or
by such other method as the Trustee in its sole discretion shall deem to be fair
and appropriate, although no Security of $1,000 in original principal amount or
less will be redeemed in part.  If any Security is to be redeemed in part only,
the notice of redemption relating to such Security shall state the portion of
the principal amount thereof to be redeemed. A new Security in principal amount
equal to the unredeemed portion thereof will be issued in the name of the Holder
thereof upon cancellation of the original Security.  On and after the redemption
date, interest will cease to accrue on Securities or portions thereof called for
redemption as long as the Company has deposited with the Paying Agent funds in
satisfaction of the applicable redemption price pursuant to the Indenture.

Prior to the mailing of any notice of redemption of the Securities, the Company
shall deliver to the Trustee an Officers’ Certificate stating that the Company
is entitled to effect such redemption, accompanied by an opinion of counsel
satisfactory to the Trustee, acting reasonably, that the conditions precedent to
the right of redemption have occurred.  Any such notice to the Trustee may be
cancelled at any time prior to notice of such redemption being mailed to any
Holder and shall thereby be void and of no effect.  The Company will be bound to
redeem the Securities on the date fixed for redemption.

The Company is not required to make any mandatory redemption payments or sinking
fund payments with respect to the Securities.

6.                  Optional Tax Redemption

If any taxes, assessments or other governmental charges are imposed by any
jurisdiction where the Company, a Subsidiary Guarantor or a successor of either
(a “Payor”) is organized or otherwise considered by a taxing authority to be a
resident for tax purposes, any jurisdiction from or through which the Payor
makes a payment on the Securities, or, in each case, any political organization
or governmental authority thereof or therein having the power to tax (the
“Relevant Tax Jurisdiction”) in respect of any payments under the Securities,
the Payor will pay to each Holder of a Security, to the extent it may lawfully
do so, such additional amounts (“Additional Amounts”) as may be necessary in
order that the net amounts paid to such Holder will be not less than the amount
specified in such Security to which such Holder is entitled; provided, however,
the Payor will not be required to make any payment of Additional Amounts for or
on account of:

(1)                                any tax, assessment or other governmental
charge which would not have been imposed but for (A) the existence of any
present or former connection between such Holder (or between a fiduciary,
settlor, beneficiary, member or shareholder of, or possessor of a power over,
such Holder, if such Holder is an estate, trust, partnership, limited liability
company or corporation) and the Relevant Tax Jurisdiction other than solely by
the holding of Securities or by the receipt of

A-7


--------------------------------------------------------------------------------


                                                principal or interest in respect
of the Securities (including, without limitation, such Holder (or such
fiduciary, settlor, beneficiary, member, shareholder or possessor) being or
having been a citizen or resident thereof or being or having been present or
engaged in trade or business therein or having or having had a permanent
establishment therein) or (B) the presentation of a Security (where presentation
is required) for payment on a date more than 30 days after (x) the date on which
such payment became due and payable or (y) the date on which payment thereof is
duly provided for and notice of the availability of the funds has been given,
whichever occurs later (in either case (x) or (y), except to the extent that the
Holder would have been entitled to Additional Amounts had the Security been
presented during such 30-day period);

(2)                                any estate, inheritance, gift, sales,
transfer, personal property or similar tax, assessment or other governmental
charge;

(3)                                any tax, assessment or other governmental
charge that is imposed or withheld by reason of the failure by the Holder or the
beneficial owner of the Security to comply with a reasonable and timely request
of the Payor addressed to the Holder to provide information, documents or other
evidence concerning the nationality, residence or identity of the Holder or such
beneficial owner which is required by a statute, treaty, regulation or
administrative practice of the taxing jurisdiction as a precondition to
exemption from all or part of such tax, assessment or other governmental charge;
or

(4)                                any combination of the above;

nor will Additional Amounts be paid with respect to any payment of the principal
of, or any premium or interest (including Additional Interest) on, any Security
to any Holder who is a fiduciary or partnership or limited liability company or
other than the sole beneficial owner of such payment to the extent that a
beneficiary or settlor with respect to such fiduciary or a member of such
partnership, limited liability company or beneficial owner would not have been
entitled to such Additional Amounts had it been the Holder of such Security.

The Payor will provide the Trustee with the official acknowledgment of the
Relevant Tax Authority (or, if such acknowledgment is not available, a certified
copy thereof) evidencing the payment of the withholding taxes by the Payor. 
Copies of such documentation will be made available to the Holders of the
Securities or the Paying Agent, as applicable, upon request therefor.

The Company and the Subsidiary Guarantors will pay any present or future stamp,
court or documentary taxes, or any other excise or property taxes, charges or
similar levies which arise in any jurisdiction from the execution, delivery or
registration of the Securities or any other document or instrument referred to
therein (other than a transfer of the Securities), or the receipt of any
payments with respect to the Securities, excluding any such taxes, charges or
similar levies imposed by any jurisdiction outside the United States of America
or Canada or any jurisdiction in which a paying agent is located, other than
those resulting from, or required to be paid in connection with, the enforcement
of the Securities or any other such document or instrument following the
occurrence of any Event of Default with respect to the Securities.

A-8


--------------------------------------------------------------------------------



ALL REFERENCES IN THE INDENTURE TO PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST
ON THE SECURITIES WILL INCLUDE ANY ADDITIONAL INTEREST AND ANY ADDITIONAL
AMOUNTS PAYABLE BY THE PAYOR IN RESPECT OF SUCH PRINCIPAL, SUCH PREMIUM, IF ANY,
AND SUCH INTEREST.

The Payor will be entitled to redeem all, but not less than all, of the
Securities if as a result of any change in or amendment to the laws, regulations
or rulings of any Relevant Tax Jurisdiction or any change in the official
application or interpretation of such laws, regulations or rulings, or any
change in the official application or interpretation of, or any execution of or
amendment to, any treaty or treaties affecting taxation to which such Relevant
Tax Jurisdiction is a party (a “Change in Tax Law”) the Payor is or would be
required on the next succeeding interest payment date to pay Additional Amounts
with respect to the Securities as described under Section 5.9(a) of the
Indenture and the Payor delivers to the Trustee an Officers’ Certificate stating
that the payment of such Additional Amounts cannot be avoided by the use of any
reasonable measures available to the Payor and that the Payor is entitled to
redeem the Securities pursuant to their terms.  The Change in Tax Law must
become effective on or after the Issue Date.  Further, the Payor must deliver to
the Trustee at least 30 days before the redemption date an opinion of counsel of
recognized standing to the effect that the Payor has or will become obligated to
pay Additional Amounts as a result of such Change in Tax Law.  The Payor must
also provide the Holders with notice of the intended redemption at least 30 days
and no more than 60 days before the redemption date and shall comply with all
provisions of Article V of the Indenture.  The redemption price will equal the
principal amount of the Securities plus accrued and unpaid interest thereon
(including Additional Interest), if any to the redemption date, premium, if any,
and Additional Amounts, if any, then due and which otherwise would be payable.

7.                  Repurchase Provisions

If a Change of Control occurs, unless the Company has exercised its right to
redeem all of the Securities as described under paragraph 5 of the Securities,
each Holder will have the right to require the Company to repurchase from each
Holder all or any part (equal to $1,000 or an integral multiple thereof) of such
Holder’s Securities at a purchase price in cash equal to 101% of the principal
amount thereof, plus accrued and unpaid interest, if any, to the date of
purchase (subject to the right of Holders of record on the relevant record date
to receive interest due on the relevant interest payment date) as provided in,
and subject to the terms of, the Indenture.

8.                  Denominations; Transfer; Exchange

The Securities are in registered form without coupons in denominations of
principal amount of $1,000 and whole multiples of $1,000.  A Holder may transfer
or exchange Securities in accordance with the Indenture.  The Registrar may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay a sum sufficient to cover any taxes and fees
required by law or permitted by the Indenture.  The Registrar need not register
the transfer of or exchange of any Security (A) for a period beginning
(1) 15 days before the mailing of a notice of an offer to repurchase or redeem
Securities and ending at the close of business on the day of such mailing or
(2) 15 days before an interest payment date and ending on

A-9


--------------------------------------------------------------------------------


such interest payment date or (B) called for redemption, except the unredeemed
portion of any Security being redeemed in part.

9.                  Persons Deemed Owners

The registered Holder of this Security may be treated as the owner of it for all
purposes.

10.            Unclaimed Money

If money for the payment of principal, premium, if any, or interest remains
unclaimed for two years, the Trustee or Paying Agent shall pay the money back to
the Company at its request unless an abandoned property law designates another
Person.  After any such payment, Holders entitled to the money must look only to
the Company for payment as general creditors unless an abandoned property law
designates another person and not to the Trustee for payment.

11.            Defeasance

Subject to certain exceptions and conditions set forth in the Indenture, the
Company at any time may terminate some or all of its obligations under the
Securities, the Indenture, the Collateral Documents and the Intercreditor
Agreement if the Company deposits with the Trustee money or U.S. Government
Obligations for the payment of principal, premium, if any, and interest on the
Securities to redemption or maturity, as the case may be.

12.            Amendment, Supplement, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture, the
Securities, the Subsidiary Guarantees, the Collateral Documents or the
Intercreditor Agreement may be amended or supplemented by the Company,
Subsidiary Guarantors and Trustee with the written consent of the Holders of at
least a majority in principal amount of the then outstanding Securities and (ii)
any default (other than with respect to nonpayment or in respect of a provision
that cannot be amended without the written consent of each Securityholder
affected) or noncompliance with any provision may be waived with the written
consent of the Holders of a majority in principal amount of the then outstanding
Securities.  Subject to certain exceptions set forth in the Indenture, without
the consent of any Securityholder, the Company, Subsidiary Guarantors and the
Trustee may amend or supplement the Indenture, the Securities, the Subsidiary
Guarantees, the Collateral Documents or the Intercreditor Agreement to cure any
ambiguity, omission, defect or inconsistency, to comply with Article IV or
Article X of the Indenture, to provide for uncertificated Securities in addition
to, or in place of, certificated Securities, to add Guarantees with respect to
the Securities, to release Subsidiary Guarantors upon their designation as
Unrestricted Subsidiaries or otherwise in accordance with the Indenture, to
secure the Securities, to release Liens in favor of the Collateral Agent in the
Collateral as provided under the collateral release provisions, to add
additional covenants of the Company, to surrender rights and powers conferred on
the Company, to comply with any requirement of the SEC in connection with
qualifying the Indenture under the Act, to make any change that does not
adversely affect the rights of any Securityholder or, in the case of the

A-10


--------------------------------------------------------------------------------


Intercreditor Agreement, that does not adversely affect the rights of any
Securityholder in any material respect, or to provide for the issuance of
Exchange Securities.

13.            Defaults and Remedies

Under the Indenture, Events of Default include (each of which is described in
greater detail in the Indenture) (i) default for 30 days in payment of interest,
Additional Interest or Additional Amounts when due on the Securities;
(ii) default in payment of principal or premium, if any, on the Securities at
Stated Maturity, upon required repurchase or upon optional redemption pursuant
to paragraph 5 of the Securities, upon declaration or otherwise; (iii) the
failure by the Company or any Subsidiary Guarantor to comply with its
obligations under Article IV or Section 10.2 of the Indenture; (iv) failure by
the Company to comply for 30 days after written notice with any of its
obligations under the covenants described under Sections 3.2 through 3.12
inclusive, Section 3.16 or Section 3.19 of the Indenture (in each case, other
than a failure to purchase Securities when required under the Indenture, which
failure shall constitute an Event of Default under clause (ii) above) or failure
by the Company or any Subsidiary Guarantor to comply for 30 days after written
notice with any of its obligations under the Collateral Documents; (v) the
failure by the Company to comply for 60 days after written notice with its other
agreements contained in the Indenture or under the Securities (other than those
referred to in clause (i), (ii), (iii) or (iv) above); (vi) default under any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any Indebtedness for money borrowed by the
Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), other than
Indebtedness owed to the Company or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists, or is created after the date of the
Indenture, which default (a) is caused by a failure to pay principal of, or
interest or premium, if any, on such Indebtedness at maturity prior to the
expiration of the grace period provided in such Indebtedness (“payment default”)
or (b) results in the acceleration of such Indebtedness prior to its maturity
(the “cross acceleration provision”) and, in each case, the principal amount of
any such Indebtedness, together with the principal amount of any other such
Indebtedness under which there has been a payment default or the maturity of
which has been so accelerated, aggregates $5.0 million or more; (vii) certain
events of bankruptcy, insolvency or reorganization of the Company or a
Significant Subsidiary or group of Restricted Subsidiaries that, taken together
(as of the latest audited consolidated financial statements for the Company and
its Restricted Subsidiaries), would constitute a Significant Subsidiary (the
“bankruptcy provisions”); (viii) failure by the Company or any Significant
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Company and its
Restricted Subsidiaries), would constitute a Significant Subsidiary to pay final
judgments aggregating in excess of $5.0 million (net of any amounts that a
reputable and creditworthy insurance company has acknowledged liability for in
writing), which judgments are not paid, discharged, waived or stayed for a
period of 60 days (the “judgment default provision”); (ix) any Subsidiary
Guarantee or Collateral Document ceases to be in full force and effect (except
as contemplated by the terms of the Indenture) or is declared null and void in a
judicial proceeding or any of Holdings, the Company or any Subsidiary Guarantor
denies or disaffirms its obligations under the Indenture, any Subsidiary
Guarantee, any Collateral Document to which it is a party or the Intercreditor
Agreement; or (x) with respect to any Collateral having a fair market value in
excess of $5.0 million, individually or in the aggregate, (A) the security
interest under the Collateral

A-11


--------------------------------------------------------------------------------


Documents, at any time, ceases to be in full force and effect for any reason
other than in accordance with their terms and the terms of the Indenture and
other than the satisfaction in full of all obligations under the Indenture and
discharge of the Indenture, (B) any security interest created thereunder or
under the Indenture is declared invalid or unenforceable or (C) Holdings, the
Company or any Subsidiary Guarantor asserts, in any pleading in any court of
competent jurisdiction, that any such security interest is invalid or
unenforceable.  However, a default under clause (iv) or (v) will not constitute
an Event of Default until the Trustee or the Holders of at least 25% in
principal amount of the outstanding Securities notify the Company of the Default
and the Company does not cure such Default within the time specified in
clause (iv) or (v) hereof after receipt of such notice.

If an Event of Default (other than an Event of Default described in (vii)
hereof) occurs and is continuing, the Trustee by notice to the Company, or the
Holders of at least 25% in principal amount of the outstanding Securities by
notice to the Company and the Trustee, may, and the Trustee at the request of
such Holders shall, declare all the Securities to be due and payable
immediately.  If an Event of Default described in clause (vii) hereof occurs and
is continuing, the principal of, premium, if any, and accrued and unpaid
interest on all the Securities will become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holders.

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture.  The Trustee may refuse to enforce the Indenture or
the Securities unless it receives reasonable indemnity or security.  Subject to
certain limitations, Holders of a majority in principal amount of the Securities
may direct the Trustee in its exercise of any trust or power.  The Trustee may
withhold from Securityholders notice of any continuing Default or Event of
Default (except a Default or Event of Default in payment of principal or
interest) if it determines that withholding notice is in their interest.

14.            Trustee Dealings with the Company

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or their Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

15.            No Recourse Against Others

An incorporator, director, officer, employee or stockholder of each of the
Company or any Subsidiary Guarantor, solely by reason of this status, shall not
have any liability for any obligations of the Company or any Subsidiary
Guarantor under the Securities, the Indenture, the Collateral Documents, the
Intercreditor Agreement, any Subsidiary Guarantees or for any claim based on, in
respect of or by reason of such obligations or their creation.  By accepting a
Security, each Securityholder waives and releases all such liability.  The
waiver and release are part of the consideration for the issue of the
Securities.

A-12


--------------------------------------------------------------------------------


16.            Authentication

This Security shall not be valid until an authorized officer of the Trustee (or
an authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Security.

17.            Abbreviations

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (= tenants in common), TEN ENT (= tenants by the
entirety), JT TEN (= joint tenants with rights of survivorship and not as
tenants in common), CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors
Act).

18.            CUSIP, Common Code and ISIN Numbers

The Company has caused CUSIP, Common Code and ISIN numbers, if applicable, to be
printed on the Securities and has directed the Trustee to use CUSIP, Common Code
and ISIN numbers, if applicable, in notices of redemption or purchase as a
convenience to Securityholders.  No representation is made as to the accuracy of
such numbers either as printed on the Securities or as contained in any notice
of redemption or purchase and reliance may be placed only on the other
identification numbers placed thereon.

19.            Governing Law

This Security shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

A-13


--------------------------------------------------------------------------------


ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to:

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s social security or tax I.D. No.)

 

 

 

and irrevocably appoint ___________ agent to transfer this Security on the books
of the Company. The agent may substitute another to act for him.

 

 

Date:

 

 

Your Signature:

 

 

 

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

 

 

 

Sign exactly as your name appears on the other side of this Security.

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

In connection with any transfer or exchange of any of the Securities evidenced
by this certificate occurring prior to the date that is two years after the
later of the date of original issuance of such Securities and the last date, if
any, on which such Securities were owned by the Company or any Affiliate of the
Company, the undersigned confirms that such Securities are being:

CHECK ONE BOX BELOW:

(1)

o

acquired for the undersigned’s own account, without transfer; or

 

 

 

 

 

(2)

o

transferred to the Company; or

 

 

 

 

 

(3)

o

transferred pursuant to and in compliance with Rule 144A under the Securities
Act of 1933, as amended (the “Securities Act”); or

 

 

 

 

 

(4)

¨

transferred pursuant to an effective registration statement under the Securities
Act; or

 

 

 

 

 

(5)

¨

transferred pursuant to and in compliance with Regulation S under the Securities
Act; or

 

 

 

 

A-14


--------------------------------------------------------------------------------


 

 

(6)

¨

transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act), that has furnished to the
Trustee a signed letter containing certain representations and agreements (the
form of which letter appears as Section 2.8 of the Indenture); or

 

 

 

 

 

(7)

¨

transferred pursuant to another available exemption from the registration
requirements of the Securities Act of 1933, as amended.

 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any person other
than the registered Holder thereof; provided, however, that if box (5), (6) or
(7) is checked, the Company may require, prior to registering any such transfer
of the Securities, in its sole discretion, such legal opinions, certifications
and other information as the Company may reasonably request to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended, such as the exemption provided by Rule 144 under such Act.

 

 

 

 

Signature

Signature Guarantee:

 

 

 

 

 

(Signature must be guaranteed)

 

Signature

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

 

 

 

Dated:

 

A-15


--------------------------------------------------------------------------------


OPTION OF HOLDER TO ELECT PURCHASE

If you elect to have this Security purchased by the Company pursuant to
Section 3.5 or 3.10 of the Indenture, check either box:

¨ 

 

  ¨

3.5

 

3.10

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.5 or Section 3.10 of the Indenture, state the amount in
principal amount (must be integral multiple of $1,000): 
$____________________________________________ and specify the denomination or
denominations (which shall not be less than the minimum authorized denomination)
of the Securities to be issued to the Holder for the portion of the within
Security not being repurchased (in the absence of any such specification, one
such Security will be issued for the portion not being repurchased):
_________________.

 

Date:

 

Your Signature

 

 

 

 

(Sign exactly as your name appears on the other side of the Security)

          

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

A-16


--------------------------------------------------------------------------------


SUBSIDIARY GUARANTEE

Pursuant to the Indenture (the “Indenture”) dated as of March 12, 2004 among
Cellu Tissue Holdings, Inc., the Subsidiary Guarantors party thereto (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”) and The
Bank of New York Trust Company, N.A., as trustee (the “Trustee”), each
Subsidiary Guarantor, subject to the provisions of Article X of the Indenture,
hereby fully, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, jointly and severally with each other Subsidiary
Guarantor, to each Holder of the Securities, to the extent lawful, and the
Trustee the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, premium, if any,
Additional Amounts, if any, and interest (including Additional Interest) on the
Securities and all other obligations and liabilities of the Company under the
Indenture (including without limitation interest (including Additional Interest)
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company or
any Subsidiary Guarantor whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding and the obligations under Section 7.7 of
the Indenture), the Collateral Documents and the Intercreditor Agreement (all
the foregoing being hereinafter collectively called the “Obligations”).  Each
Subsidiary Guarantor agrees that the Obligations will rank equally in right of
payment with other Indebtedness of such Subsidiary Guarantor, except to the
extent such other Indebtedness is subordinate to the Obligations.  Each
Subsidiary Guarantor further agrees (to the extent permitted by law) that the
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it, and that it will remain bound under this Subsidiary
Guarantee notwithstanding any extension or renewal of any Obligation.

Each Subsidiary Guarantor waives presentation to, demand of payment from and
protest to the Company of any of the Obligations and also waives notice of
protest for nonpayment.  Each Subsidiary Guarantor waives notice of any default
under the Securities or the Obligations.

Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein
constitutes a Guarantee of payment when due (and not a Guarantee of collection)
and waives any right to require that any resort be had by any Holder to any
security held for payment of the Obligations.

Except as set forth in Section 10.2 of the Indenture, the obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Obligations in full), including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense of setoff,
counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise. 
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor herein shall not be discharged or impaired or otherwise
affected by (a) the failure of any Holder to assert any claim or demand or to
enforce any right or remedy against the Company or any other person under the
Indenture, the Securities or any other agreement or otherwise; (b) any extension
or renewal of any thereof; (c) any rescission, waiver, amendment or modification
of any of the terms or provisions of the Indenture, the Securities or any other
agreement; (d) the release of any security held by any

A-17


--------------------------------------------------------------------------------


Holder or the Collateral Agent for the Obligations or any of them; (e) the
failure of any Holder to exercise any right or remedy against any other
Subsidiary Guarantor; (f) any change in the ownership of the Company; (g) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or (h) any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Subsidiary Guarantor or would otherwise operate as a discharge of such
Subsidiary Guarantor as a matter of law or equity.

Each Subsidiary Guarantor agrees that its Subsidiary Guarantee herein shall
remain in full force and effect until payment in full of all the Obligations or
such Subsidiary Guarantor is released from its Subsidiary Guarantee upon the
merger or the sale of all the Capital Stock or assets of the Subsidiary
Guarantor or otherwise in compliance with Section 10.2 or Article VIII of the
Indenture.  Each Subsidiary Guarantor further agrees that its Subsidiary
Guarantee herein shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of principal of, premium,
if any, or interest on any of the Obligations is rescinded or must otherwise be
restored by any Holder upon the bankruptcy or reorganization of the Company or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Subsidiary Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Obligations when and
as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, each Subsidiary Guarantor hereby promises to and will,
upon receipt of written demand by the Trustee, forthwith pay, or cause to be
paid, in cash, to the Trustee or the Trustee on behalf of the Holders an amount
equal to the sum of (i) the unpaid amount of such Obligations then due and owing
and (ii) accrued and unpaid interest (including Additional Interest) on such
Obligations then due and owing (but only to the extent not prohibited by law).

Each Subsidiary Guarantor further agrees that, as between such Subsidiary
Guarantor, on the one hand, and the Holders, on the other hand, (x) the maturity
of the Obligations guaranteed hereby may be accelerated as provided in the
Indenture for the purposes of its Subsidiary Guarantee herein, notwithstanding
any stay, injunction or other prohibition preventing such acceleration in
respect of the Obligations guaranteed hereby and (y) in the event of any such
declaration of acceleration of such Obligations, such Obligations (whether or
not due and payable) shall forthwith become due and payable by the Subsidiary
Guarantor for the purposes of this Subsidiary Guarantee.

Each Subsidiary Guarantor also agrees to pay any and all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by the Trustee or the
Holders in enforcing any rights under this Subsidiary Guarantee.

A-18


--------------------------------------------------------------------------------


 

CELLU TISSUE CORPORATION — NATURAL DAM

 

CELLU TISSUE CORPORATION — NEENAH

 

CELLU TISSUE LLC

 

INTERLAKE ACQUISITION CORPORATION LIMITED

 

MENOMINEE ACQUISITION CORPORATION

 

VAN PAPER COMPANY

 

VAN TIMBER COMPANY,

 

as Subsidiary Guarantors

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

COASTAL PAPER COMPANY,

 

as a Subsidiary Guarantor

 

 

 

 

 

By: Van Paper Company, its

 

managing partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-19


--------------------------------------------------------------------------------